NUMBER 13-10-00268-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: CROS MEDRANO



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Benavides and Vela

Memorandum Opinion Per Curiam (1)


 Relator, Cros Medrano, filed a petition for writ of mandamus in the above cause on
May 5, 2010 through which he sought to compel the trial court to rule on his motion for
nunc pro tunc judgment.  Relator has now filed an "Unopposed Motion to Dismiss" this
original proceeding on grounds that the trial court has already granted the requested relief
and the petition for writ of mandamus has been rendered moot.  
	The Court, having examined and fully considered the petition for writ of mandamus
and relator's unopposed motion to dismiss, is of the opinion that the motion to dismiss
should be granted.  See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.
2005) ("A case becomes moot if a controversy ceases to exist between the parties at any
stage of the legal proceedings . . ."); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245
(Tex. 1994) (stating that, for a controversy to be justiciable, there must be a real
controversy between the parties that will be actually resolved by the judicial relief sought). 
Accordingly, we GRANT the unopposed motion to dismiss and DISMISS the petition for
writ of mandamus as moot.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Delivered and filed the
28th day of May, 2010.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).